Citation Nr: 1718016	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana.


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, to include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a Board hearing in Washington, D.C., which was scheduled in April 2017. However, he failed to appear and has not filed a motion requesting a new hearing, as such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d).

FINDINGS OF FACT

1. The probative weight of the evidence of record does not support a finding that the Veteran meets the requirements for presumptive exposure to herbicides along the demilitarized zone (DMZ) in Korea.

2. The competent credible evidence of record does not support a finding that the Veteran's current peripheral neuropathy of the upper and lower extremities manifested within one year of his leaving active service; the earliest clinical evidence of peripheral neuropathy is more than 39 years after separation from service.

3. The competent credible evidence of record does not support a finding that the Veteran has peripheral neuropathy of the upper extremities and lower extremities, causally related to, or aggravated by, active service,.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, bilateral upper and lower extremities, to include as a result of exposure to herbicides have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases (including peripheral neuropathy) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2016). Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated at or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). 

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a result of exposure to herbicides while stationed in Korea from March 1968 to March 1969.

The Veteran's military records reflect that he was stationed in Korea, and assigned to the 7th Military Intelligence Division, which was attached to the 7th Infantry Division. In a February 2015 memorandum, the RO made formal finding it could not verify the Veteran's claimed exposure to herbicides in Korea. Documents added to the record after that include a letter from the National Archives indicating they could not locate any records for the 7th Military Intelligence Detachment. The National Archives did provide Operational Reports - Lessons Learned for the 7th Infantry Division documenting August 1968 to April 1970.  January 1969 documents describe the mission of the 7th Military Intelligence Detachment during the period of time the Veteran was in Korea. The documents provide insight that the Veteran's unit was assigned duties covering areas under Republic of Korea (ROK) operations. In a March 2014 statement, the Veteran also provided details of being at the DMZ and liaising with Korean divisions and meeting with the 7th Infantry Division brigade commander. 

The RO reviewed the additional information and the Veteran's service personnel records which confirm he was stationed in Korea from April 2, 1968 to March 6, 1969 with the 7th MI Detachment, 502d MI Battalion. Although the timeframe is consistent with the period of herbicide exposure in Korea, the Veteran's unit of assignment is not one of those identified as operating in the Korean DMZ. Thus, presumptive service connection based on exposure to herbicides is not warranted.  

Service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In March 2009 and June 2009, the Veteran provided statements that he was hospitalized at the 7th Infantry Division hospital in Tonduchon-Ni, Korea for conditions affecting his ability to walk. In the June 2009 statement, the Veteran states that the "paralysis" he suffered in Korea caused him to leave his command of the Detachment, and that he was unable to leave his quarters for several weeks before his transfer back to the United States. 

In October 2009, the RO requested hospital records from the 7th Infantry Division hospital in Tonduchon Ni, Korea. However, in December 2009, the RO documented that 7th Infantry Division hospital in Tonduchon Ni, Korea replied that no hospital records were located pertaining to the Veteran.

The Veteran's service treatment records (STRs) are negative for peripheral neuropathy, paresthesia, or other symptoms of peripheral neuropathy of the extremities. Notes from the Veteran's April 1969 STR, state "no adverse information noted." The Veteran's neurological system was examined and was without abnormalities upon separation from active service in August 1969. He also denied neuritis on his August 1969 report of medical history and any hospitalizations since entering service. No significant defects, diagnoses or interval history was noted.  

Given the Veteran's own denial at separation of any hospitalizations during service and the lack of any contemporaneous records showing the reported hospitalization in service, the Board finds the Veteran's assertions of in-service hospitalization not credible.  

Prior to January 2009, the Veteran's private medical records do not document any complaints of hand or leg numbness or pain. There are records of the Veteran seeking medical attention at Hancock Regional Hospital for an injury to the Veteran's left ankle after falling from a ladder in January 2005 and again in January 2008 for left flank and right knee pain without injury. 

The Veteran's private medical records document that the Veteran was diagnosed with peripheral neuropathy in January 2009. The January 2009 records state that the Veteran went to Hancock Regional Hospital with a complaint of numb hands, legs and feet with pain down both legs. Dr. C.'s physical examination notes, created during the January 2009 hospital visit, state that the Veteran had "no motor deficits, mildly decreased sensation over bilateral distal legs and feet."  In February 2009, the Veteran was sent for diagnostic testing for both his upper and lower extremities. Dr. C. provided a summary/interpretation of the test results of the February 2009 exams. For the upper extremities, Dr. C. opined that the "study is compatible with the presence of moderately severe bilateral median neuropathies at the wrist (carpal tunnel syndrome)," and that "[t]here is evidence for mild generalized polyneuropathy." For the lower extremities, Dr. C. opined that "the study is compatible with the presence of a moderately severe, chronic, axonal polyneuropathy."

No etiology is documented in the Veteran's private treatment records that link the Veteran's polyneuropathy condition to his service or to exposure to herbicides. 

In April 2014, the Veteran's VA treatment records document the Veteran's neurological examination as "[d]eep tendon reflexes symmetric and 2 plus at the knees and ankles. Muscle strength symmetric and 5/5 in the upper and lower extremities. Gait normal."

The evidence reflects that the Veteran did not have a problem with his upper and lower extremities until approximately 2009. This was approximately 39 years after separation from service. Even considering the Veteran's February 2009 private medical record, where Dr. C. stated that the Veteran reported a prior diagnosis of a diffuse polyneuropathy more than 15 years earlier; this is still more than 20 years after the Veteran left active service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Thus, service connection on a presumptive basis is not warranted.  The evidence does not support a finding the peripheral neuropathy manifested to a compensable degree within one year after separation from service.

Although the Veteran has asserted that his peripheral neuropathy is due to service, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities. Lay persons are competent to provide opinions on some medical issues; however, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides and associated diseases. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered all of the pertinent evidence of record to include the Veteran's STRs, his post service clinical records, the clinical opinions, and the Veteran's lay statements. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The competent clinical evidence of record is against a finding that the Veteran's polyneuropathy is causally related to service. There is no competent credible evidence which reflects that the Veteran's peripheral neuropathy is due to service. Moreover, there is no incident in service which has been shown to have as likely as not caused the Veteran's peripheral neuropathy. Therefore, the claim of service connection for polyneuropathy of the bilateral upper and lower extremities must be denied. As the preponderance of the evidence is against the claims of entitlement to service connection peripheral neuropathy, bilateral upper and lower extremities as a result of exposure to herbicides, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, to include as a result of exposure to herbicides is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


